           Case 2:15-cr-00221-KJD-NJK Document 246 Filed 08/16/21 Page 1 of 5



1    LISA A. RASMUSSEN, ESQ.
2    NV Bar No. 7491
     Law Office of Lisa Rasmussen
3
     601 S. Tenth Street, Suite 100
4    Las Vegas, NV 89101
     (702) 471-1436 | Fax (702) 489-6619
5
     Lisa@LRasmussenLaw.com
6

7
     Attorney for Mario Sapp

8
                               UNITED STATES DISTRICT COURT
9

10                                  DISTRICT OF NEVADA
11
     UNITED STATES OF AMERICA,                    Case No.: 2:15-CR-221-KJD-NJK
12
                  Plaintiff,
13                                                ORDER ON:
                                                  SECOND STIPULATION TO AMEND
14   vs.                                          JUDGMENT OF CONVICTION
15
     MARIO SAPP,
16
                  Defendant.
17
                  IT IS HEREBY STIPULATED AND AGREED, by and between
18
     Christopher Chiou, Acting United States Attorney, through Lisa Cartier-Giroux,
19

20
     Assistant United States Attorney, counsel for the United States of America, and Lisa

21   Rasmussen, counsel for Mario Sapp as follows:

22         1.     Mr. Sapp was originally arrested by LVMPD on July 15, 2015 and he was

23   taken to the Clark County Detention Center where charges were filed against him for

24   assault with a deadly weapon, owner of a firearm by a prohibited person and

25   discharging a gun where persons might be endangered. This was case number
26   15F10432X.
27         2.     Thus, Mr. Sapp was originally in primary state custody.
28
     SECOND STIPULATION TO AMEND JUDGMENT OF CONVICTION - 1
           Case 2:15-cr-00221-KJD-NJK Document 246 Filed 08/16/21 Page 2 of 5



1
            3.     Mr. Sapp was indicted in the instant case in July 28, 2015. [ECF 1.] All
2
     charges in this case stem from the same incident that were the subject of the July 15,
3
     2015 Justice Court case.
4
            4.     Mr. Sapp appeared in this Court on July 28, 2015 pursuant to a writ of
5
     habeas corpus ad prosequendum. [ECF 5, 6, 7 and 8.] Mr. Sapp was detained pending
6
     trial in the instant case. [ECF 8.]
7
            5.     As of July 28, 2015, Mr. Sapp was in primary state custody and secondary
8
     federal custody.
9

10
            6.     The Justice Court case was dismissed on November 19, 2015. This

11   rendered Mr. Sapp in primary federal custody with his custody start date reverting

12   back to the first date he was detained in the instant case, July 28, 2015.

13          7.     On January 13, 2016, Mr. Sapp was indicted in state court for the same

14   charges relating back to his Justice Court case and that is case number C-16-311945-1.

15          8.     Mr. Sapp, then in primary federal custody, was brought over to state court
16   where he was arraigned on February 3, 2016 before being returned to the Pahrump
17   detention facility.
18          9.     On May 2, 2017, Mr. Sapp was sentenced in the instant case to a total
19   sentence of 235 months. Mr. Sapp was, at the time he was sentenced, in primary federal
20   custody.
21
            10.    On June 6, 2018, Mr. Sapp was sentenced to one count of assault with a
22
     deadly weapon in the state court case (C-16-311945-1), an act that stems from the same
23
     facts that are the subject of the instant case. His state court sentence was to be run
24
     concurrent to his sentence in the instant case and the Judgment of Conviction references
25
     the instant case by number. He was given also given 882 credit for time served.
26
            11.    During Mr. Sapp’s pending appeal in the Ninth Circuit (Docket number
27
     17-10457), the parties agreed to vacate Mr. Sapp’s convictions and remand his case to
28
     SECOND STIPULATION TO AMEND JUDGMENT OF CONVICTION - 2
           Case 2:15-cr-00221-KJD-NJK Document 246 Filed 08/16/21 Page 3 of 5



1
     this Court. At the time this occurred, Mr. Sapp was an inmate at U.S. Penitentiary
2
     Victorville, in California. [ECF 201]. A writ of habeas corpus ad prosequendum was
3
     issued to return Mr. Sapp to the district of Nevada for his case and to set a new trial
4
     date in August 2019. [ECF 203, 205.]
5
            12.    In November 2020, the parties resolved this matter by way of binding plea
6
     agreement. [ECF 223.]
7
            13.    Mr. Sapp was sentenced to 90 months imprisonment on May 18, 2021 and
8
     the Judgment of Conviction was entered on May 21, 2021. [ECF 236.]
9

10
            14.    The parties have since learned in June 2021 that Mr. Sapp’s projected

11   release date, according to the Bureau of Prisons, is November 2024. This was not the

12   intent of the parties in arriving at the resolution of Mr. Sapp’s case, the intent was that

13   he would be near the end of his sentence when he was sentenced in May 2021, not three

14   years away from the end of his sentence.

15          15.    In trying to figure this out, both parties had communications with the
16   time computation personnel for BOP in Grand Prairie, Texas. It appears that the
17   vacating of Mr. Sapp’s sentence in 2019 and then the re-sentence in 2021 have
18   complicated the computation of Mr. Sapp’s federal court sentence because of his state
19   court sentence which would have otherwise run concurrent to his sentence in this case
20   because it broke the chain (or order) of events when his federal sentence was vacated.
21
            16.    Grand Prairie advised the parties in June 2021 that the intent of the
22
     parties, that Mr. Sapp will be near the end of his federal sentence, will be achieved if the
23
     Judgment in this case is amended to reflect that it is to be “concurrent to his state court
24
     case, case number C-16-311945-1.”
25
            17.    Accordingly, the parties requested, on June 30, 2021 that the court amend
26
     the Judgment of Conviction in this case to reflect that Mr. Sapp’s 90-month sentence be
27

28
     SECOND STIPULATION TO AMEND JUDGMENT OF CONVICTION - 3
           Case 2:15-cr-00221-KJD-NJK Document 246 Filed 08/16/21 Page 4 of 5



1
     concurrent to his already expired 48 to 120 month sentence in case number C-16-311945-
2
     1 of the Eighth Judicial District Court. [ECF 239.]
3
            18.    The Court entered an Amended Judgment pursuant to the Stipulation of
4
     the parties on July 12, 2021 (ECF 241).
5
            19.    When the Amended Judgment of Conviction reached the Bureau of
6
     Prisons, it did alter Mr. Sapp’s release date, but only by 12 days. The BOP website now
7
     lists Mr. Sapp’s release date as October 26, 2024, instead of early November 2024.
8
            20.    So, the parties had to meet and confer again to figure out how to solve this
9

10
     problem. The government took the lead on speaking to an attorney for the Bureau of

11   Prisons to figure out how the intent of the parties can be accomplished.

12          21.    The consensus is that an adjustment pursuant to USSG §5G1.3(b)(1) is

13   required for the parties to achieve their negotiated intent with regard to Mr. Sapp’s

14   anticipated release date.

15          22.    Accordingly, the parties request that the Court enter a Second Amended
16   Judgment of Conviction for Mr. Sapp adjusting his sentence from 90 months to 49
17   months. The parties further recommend that the Court make no reference to the
18   previous state sentences. This will leave Mr. Sapp with a release date of November
19   2021, which was, and still is, the intended result of the parties.
20          23.    The parties do not believe a hearing is necessary unless this Court requires
21
     a hearing for the purpose of entering an Amended Judgement.
22
            24.    Mr. Sapp expressly waives his right to have a hearing for the purpose of
23
     amending his Judgment of Conviction in the manner requested herein.
24
     ...
25
     ...
26
     ...
27
     ...
28
     SECOND STIPULATION TO AMEND JUDGMENT OF CONVICTION - 4
              Case 2:15-cr-00221-KJD-NJK Document 246 Filed 08/16/21 Page 5 of 5



1
     ...
2
              25.      This second stipulation and joint request to amend the judgment of
3
     conviction is made because it properly reflects the intent of the parties and it is the
4
     product of much effort on the part of the parties and the Bureau of Prisons to get this
5
     right.
6
              IT IS SO STIPULATED.
7
                    Dated: August 16, 2021
8

9
     The Law Offices of Kristina Wildeveld              Christopher Chiou
10   & Associates                                       Acting United States Attorney D.
11   Nevada

12          /s/ Lisa A. Rasmussen                             /s/ Lisa Cartier-Giroux
     __________________________________                 __________________________________
13
     By: Lisa A. Rasmussen, Esq.                        By: AUSA Lisa Cartier-Giroux
14   Counsel for Mario Sapp                             Counsel for Plaintiff USA
15

16

17
                                                ORDER
18

19            Pursuant to the stipulation of the parties, and good cause appearing,
20
              IT IS HEREBY ORDERED that the request to enter a Second Amended Judgment
21
     is hereby granted. The court will amend the Judgment of Conviction consistent with
22

23
     this Stipulation.

24                     8/16/2021
              Dated: ______________

25
                                                 ______________________________________
26
                                                 The Honorable Kent J. Dawson
27                                               United States District Judge
28
     SECOND STIPULATION TO AMEND JUDGMENT OF CONVICTION - 5
